Case 1:17-cv-01000-MN Document 116 Filed 07/26/19 Page 1 of 1 PageID #: 2737



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

CRANE MERCHANDISING SYSTEMS, INC.,               )
                                                 )
            Plaintiff,                           )
                                                 )
       v.                                        )
                                                 )     C.A. No. 17-1000-MN
NEWZOOM, LLC, BEST BUY STORES, L.P.,             )
BENEFIT COSMETICS LLC and MACY’S,                )
INC.,                                            )
                                                 )
            Defendants.                          )

            NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL

       PLEASE TAKE NOTICE that Denise S. Kraft, Brian A. Biggs, Erin E. Larson, Andrew

P. Valentine, Timothy Lohse, Blake Jackson, Krista Celentano Grewal and the law firm of DLA

Piper LLP (US) hereby withdraw their appearance for Defendant Macy’s, Inc.

       PLEASE TAKE FURTHER NOTICE that Kelly E. Farnan, Renée M. Mosley and the

law firm of Richards, Layton & Finger, P.A. hereby enter their appearance on behalf of

Defendant Macy’s, Inc.


/s/ Denise Seastone Kraft                     /s/ Kelly E. Farnan
Denise Seastone Kraft (#2778)                 Kelly E. Farnan (#4395)
Brian A. Biggs (#5591)                        Renée M. Mosley (#6442)
Erin E. Larson (#6616)                        Richards, Layton & Finger, P.A.
DLA Piper LLP (US)                            One Rodney Square
1201 North Market Street, Suite 2100          920 N. King Street
Wilmington, DE 19801                          Wilmington, DE 19801
(302) 468-5700                                (302) 651-7700
denis.kraft@dlapiper.com                      farnan@rlf.com
brian.biggs@dlapiper.com                      mosley@rlf.com
erin.larson@dlapiper.com

Withdrawing Counsel for Defendant             Appearing Counsel for Defendant
Macy’s, Inc.                                  Macy’s, Inc.

Dated: July 26, 2019
